In re Application of: MAREK LESZCZYNA, Rafal
Serial No.: 17/102,459
Filed: November 24, 2020
Title of Invention: Method and System for Anonymous Sending of Messages with Possibility of Responding

DECISION ON PETITION TO MAKE SPECIAL FOR NEW APPLICATION UNDER 37 C.F.R. § 1.102 & MPEP § 708




This is a decision on the petition filed on November 24, 2020 to make the above-identified application special for accelerated examination procedure under 37 C.F.R. § 1.102(d).

The petition to make the application special is DISMISSED.


REGULATION AND PRACTICE

Per MPEP §708.02(V.), "Any petition to make special filed under this subsection [37 C.F.R. § 1.102(c)(2)(iii)] must comply with the requirements set forth in MPEP § 708.02(a)."  

A grantable petition to make special under 37 C.F.R. § 1.102(d) and pursuant to the “Change to Practice for Petitions in Patent Applications to Make Special and for Accelerated Examination” published in the Federal Register on June 26, 2006 (71 Fed. Reg. 36323), must satisfy the following conditions: 

I.	Conditions Regarding the Application: 
1.	the application must be a non-reissue utility or design application filed under 37 CFR 1.111(a);
2.	the application, the petition and the required fees must be filed electronically using the USPTO’s electronic filing system (EFS), or EFS-web; if not filed electronically, a statement asserting that EFS and EFS-web were not available during the normal business hours;
3.	at the time of filing, the application must be complete under 37 CFR 1.51 and in condition for examination;
4.	the application must contain three or fewer independent claims and twenty or fewer total claims and the claims must be directed to a single invention.

II. Conditions Regarding the Petition:
The petition must:
1.	be filed with the application;
2.	include a statement that applicant agrees not to separately argue the patentability of any independent claim during any appeal in the application;
3.	include a statement that applicant agrees to make an election without traverse in a telephone interview;
4.	include a statement that applicant agrees to conduct such an interview when requested by the examiner;
5.	include a statement, made based on a good faith belief, that a preexamination search in compliance with the following requirements, was conducted, including an identification of the field of search by United States class and subclass, where applicable, and for database searches, the search logic or chemical structure or sequence used as a query, the name of the file(s) searched and the database service, and the date of the search. 
The preexamination search must:
5.1 involve U.S. patents and patent application publications, foreign patent documents, and non-patent literature, unless the applicant can justify with reasonable certainty that no references more pertinent than those already identified are likely to be found in the eliminated sources and includes such a justification with this statement;
5.2.	be directed to the claimed invention and encompass all of the features of the claims, giving the claims the broadest reasonable interpretation;
5.3.	encompass the disclosed features that may be claimed;
6.	provide in support of the petition an accelerated examination support document. 
An accelerated examination support document must include:
6.1.	an information disclosure statement (IDS) in compliance with 37 CFR 1.98 citing each reference deemed most closely related to the subject matter of each of the claims;
6.2.	an identification of all the limitations in the claims that are disclosed by the reference specifying where the limitation is disclosed in the cited reference;
6.3.	a detailed explanation of how each of the claims are patentable over the references cited with particularity required by 37 CFR 1.111(b) and (c);
6.4.	a concise statement of the utility of the invention as defined in each of the independent claims (unless the application is a design application);
6.5.	a showing of where each limitation of the claims finds support under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112 ¶ 1 in the written description of the specification. If applicable, the showing must also identify: (1) each means- (or step) plus-function claim element that invokes consideration under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6 and (2) the structure, material, or acts in the specification that corresponds to each means- (or step) plus-function claim element that invokes consideration under  35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 ¶ 6; if the application claims the benefit of one or more applications under title 35, United States Code, the showing must also include where each limitation of the claims finds support under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112 ¶ 1 in each such application in which such supports exists;
6.6.	an identification of any cited references that may be excepted as prior art under 35 U.S.C. § 102(b)(2)(C) or pre-AIA  35 U.S.C. § 103(c).






REVIEW OF FACTS

The condition(s) I.1-I.4, II.1-II.5, II.5.1, II.6, II.6.1, II.6.4, and ll.6.6 above are considered to have been met. However, the petition fails to comply with condition(s) II.5.2, ll.5.3, ll.6.2, and ll.6.5 above.  Therefore, the petition fails to meet the required conditions to be accorded special status under the accelerated examination procedure.  

The instant petition fails to comply with MPEP § 708.02(a) because: (i) the preexamination search was directed to the claimed invention, but did not encompass all of the features of the claims or give the claims the broadest reasonable interpretation; (ii) the preexamination search was directed towards the claimed invention without encompassing the disclosed features that may be claimed; (iii) the supporting documentation provided what the reference deemed most closely related discloses without identifying any limitations in the instant application; and (iv) there is no showing of where each limitation of the claims finds support under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112 ¶ 1 in the written description of the specification.  Accordingly, the petition fails to comply with II.5.2, ll.5.3, ll.6.2, and ll.6.5 above. 














DECISION

For the above-stated reasons, the petition is DISMISSED. 

Petitioner is given a single opportunity to perfect the petition. Any request for reconsideration of this decision must be submitted within 1 (one) month or 30 (thirty) days, whichever is longer, (no extension of time under 37 CFR 1.136(a)) from the date of this decision in order to be considered timely.  Any request for reconsideration must address the deficiencies indicated above. 

Petitioner is reminded that, upon granting of the special status of the application on request for reconsideration, the application will be processed expeditiously.  However, due to the dismissal of the instant petition, examination may not be completed within twelve months of the filing date of the application.

A courtesy phone call or email (Justin.rider@uspto.gov) stating that a request for reconsideration has been filed is requested upon refiling of the petition.   This will assist with prompt resolution of such a request.

Any inquiry concerning this decision should be directed to the undersigned at telephone number (571) 270-1068.  A second point of contact is Chris Grant at (571)-272-7294.




    PNG
    media_image3.png
    69
    171
    media_image3.png
    Greyscale

/Justin W Rider/
Workgroup Quality Assurance Specialist
Technology Center 2400